Ingraham, J. (dissenting):
The testimony is undisputed that this plaintiff voluntarily placed himself in a position which subjected him to danger if the tow line parted, or any of the' apparatus used in towing the boat gave way. There was a small space at the bow of this barge partitioned off, and it was here that the tow line was fastened to the barge. It is true that there was a door which afforded access to this portion of the boat thus partitioned off, and that that door was not locked; but partitioning this portion of the barge from the rest of the boat to which the passengers had access, was itself an indication *366that the portion of the boat partitioned off was used in a different manner than that of the rest of the barge. The danger to a person placing himself alongside of this rope, in case the rope should break, was apparent. It was not an intricate machine, or a situation which a person of ordinary intelligence could not appreciate; and .when this plaintiff voluntarily placed himself in this position of danger, while there was plenty of room in the other portion of .the boat, I think he voluntarily assumed the risk of such an accident as happened, and that his act relieved the defendant from liability.
Judgment and order affirmed, with costs.